Citation Nr: 0011340	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia prior to November 23, 1998.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 13, 1968 to 
July 3, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 1998 
and December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  

In March 1997, the veteran filed to reopen his claim for an 
acquired psychiatric disorder.  In January 1998, the RO 
entered a rating decision that granted service connection for 
schizophrenia, and assigned a 50 percent rating evaluation 
effective March 27, 1997 (i.e., the date of the reopened 
claim).  In February 1998, the veteran, through his 
representative, filed a Notice of Disagreement as to the 
effective date of service connection and the assigned 
percentage.  In November 1998, the veteran perfected an 
appeal referable to the assigned rating only.  By rating 
decision dated December 14, 1998, a 100 percent schedular 
evaluation was assigned to the veteran's schizophrenia 
effective November 23, 1998 (i.e., the date an increase in 
disability was factually ascertainable).  The Board 
acknowledges that the December 1998 rating decision does not 
represent a full grant of benefits.  Therefore, entitlement 
to a higher evaluation prior to November 23, 1998 remains a 
viable issue for appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In December 1998, the veteran, through his representative, 
expressed disagreement with the December 1998 rating 
decision, specifically the effective date assigned for the 
award of the 100 percent rate.  In January 1999, the RO 
received a letter labeled as a VA Form 9 referable to an 
earlier effective date for the assignment of the 100 percent 
rate for schizophrenia.  At this juncture, the Board observes 
that the veteran was not issued a Statement of the Case, with 
respect to the earlier effective date for the assignment of 
the 100 percent, pursuant to 38 U.S.C.A. § 7105(d)(1) (West 
1991); 38 C.F.R. §  20.302(b)-(c) (1999).  Also, the record 
reflects that the veteran's appeal was certified to the Board 
in June 1999.  Thereafter, additional evidence from the 
veteran's attorney, in the form of an employment assessment 
report, was forwarded directly to the Board in July 1999, 
absent a waiver of Regional Office consideration of this 
evidence under 38 C.F.R. § 20.1304(c) (1999).  Since the 
issue before the Board results in a favorable decision to the 
veteran in spite of the foregoing procedural deficiencies, a 
remand in accordance with 38 C.F.R. § 19.9 (1999), is not 
warranted to correct the procedural deficiencies.  

In light of the procedural development and since the present 
appeal is derivative of the challenge to the initial rating 
of 50 percent, the Board has re-characterized the issue of 
entitlement to an earlier effective date for the grant of 
service connection for schizophrenia to reflect entitlement 
to an initial evaluation in excess of 50 percent for 
schizophrenia prior to November 23, 1998.  Similarly, the 
Board must consider not only the applicability of a higher 
rating for the entire period in which the appeal has been 
pending, but also the applicability of staged ratings for any 
interim period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board will focus its appellate 
consideration on whether the veteran is entitled to a higher 
rating for the staged period from March 27, 1997 to November 
22, 1998.  Id.


FINDING OF FACT

The evidence of record demonstrates that the service-
connected schizophrenia was characterized by total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; and a 
persistent danger of hurting others; and was productive of an 
Axis V ranging from 50 to 23, for the period from March 27, 
1997 to November 22, 1998.


CONCLUSION OF LAW

The criteria for an initial 100 percent schedular evaluation 
for schizophrenia for the period from March 27, 1997 to 
November 22, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic Code 
(DC) 9203 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran has asserted that his service-
connected schizophrenia warrants an initial evaluation in 
excess of 50 percent based on clinical findings.  

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  As will be discussed 
below, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Initially, the Board points out that disability ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity attributable to specific injuries, according 
to the VA Schedule of Rating Disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, § 4.1.  Different diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. §§ 4.1, 
4.10.  Therefore, when there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Additionally, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126 (1999).  

The 100 percent evaluation is in order if there is total 
occupational and social impairment manifest by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, DC 9203 
(1999).  

As reasoned previously, this current appeal is part of the 
original claim filed on March 27, 1997, and may not be 
construed as a claim for increase.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (initial assignment of rating following award 
of service connection is part of the original claim).  
Therefore, all relevant and adequate medical data of record 
that falls within the scope of the rating claim should be 
addressed.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  

Briefly, the service medical records reflect that a 
neuropsychiatric consult was completed at enlistment in May 
1968 following self reports of nervousness.  The diagnosis 
was mild personality disorder.  Thereafter, in May and June 
1968, the veteran was medicated with Librium and Valium.  A 
clinical record cover sheet and treatment record reflect 
acute situational reaction manifested by anxiety, withdrawal, 
and dissociative thinking, treated, and improved; and 
inadequate personality as manifested by inadaptability, 
ineptness, lack of physical and emotional stamina, and social 
incompatibility, unchanged.  The veteran was separated from 
active military service on July 3, 1968 due to unsuitability 
- personality disorder.  

In relevant part, post service private examination dated in 
1970 reflects that the veteran was evaluated for his nerves.  
The December 1970 VA compensation and pension examination 
reflects that the veteran was tense and that he complained of 
being irritable.  The veteran underwent two psychiatric 
admissions in October 1983.  The pertinent discharge 
diagnoses included Axis I clinical syndromes of paranoid 
disorder and atypical psychosis; an Axis II personality 
disorder of schizoid personality disorder; and an Axis III 
physical disorder of diabetes mellitus.  A November 1983 
entry reflects that the veteran had always had schizoid 
personality traits including difficulties with friends and 
difficulties with jobs.  The record notes that the veteran 
had resumed his employment.  

Private medical statements of Dr. Franek, a psychiatrist, 
dated in April and May 1997 reflect, in relevant part, that 
he reviewed "a voluminous amount" of the veteran's various 
medical reports to include the service medical records.  Dr. 
Franek noted that the June 1968 episode in service 
constituted the first definite psychotic break.  The 
psychiatrist reported that there was no question in his mind 
that the veteran suffered from a very definite psychiatric 
paranoid condition that was caused while he was in the 
military service.  The veteran's psychiatric diagnosis was 
paranoid psychosis, residual type with past and potentially 
future exacerbations.  Dr. Franek concluded that the 
condition originated while the veteran was in service.  He 
added that all of his opinions were based on a reasonable 
degree of medical certainty.  The DSM IV diagnosis reflects, 
inter alia, Axis I: delusional disorder, paranoid - 
persecutory, chronic; major depression, recurrent, chronic, 
with psychotic features; insomnia related to the above 
psychosis; panic disorder without agoraphobia; and impulse 
control disorder, N.O.S.  The Axis IV diagnosis reflects 
severity of psychosocial pressure, and unemployability under 
enduring circumstances, rated as severe.  The current Axis V: 
global assessment of functioning (GAF) was 45.  

The report of the October 1997 VA mental disorders 
examination, completed by a Board of two psychiatrists, 
reflects that the claims file was reviewed.  The veteran 
reported feelings of persecution and irrationality consistent 
with the onset of psychotic illness in service.  Following 
the separation from service, he felt paranoid.  The paranoia 
worsened.  On examination, the veteran reported that people 
could read his mind.  He wore dark sunglasses in the 
examination room and stated that he wore the sunglasses so 
that people could not read his mind when he was wearing them.  
He still has paranoia.  He was not in active treatment.  He 
has a college degree.  The mental status examination reflects 
that the veteran's speech was replete with paranoid 
delusions, ideas of reference, and paranoia.  His affect 
showed a full range of expression.  At times, he was actually 
engaging [and] charming.  He denied depressive symptoms.  He 
denied any suicidality, past or present.  On formal mental 
status, he was oriented to person, place, and time.  He had 
an excellent fund of knowledge.  His analogies were accurate.  
He was somewhat concrete on his proverbs, and his insight was 
colored by his paranoid delusions but otherwise intact.  The 
psychiatrists concluded that a review of the medical record 
showed previous diagnoses of personality disorder, paranoid 
disorder of panic, and agoraphobia.  In addition, the veteran 
had a long history of chronic paranoid disorder characterized 
by delusions, thought disorder, paranoia, ideas of reference 
and distress at times.  These were relevant in that they 
could be subserved under the diagnosis of paranoid 
schizophrenia and may have been more prominent at other times 
in the past.  The relevant DSM IV diagnoses were: Axis I - 
schizophrenia of chronic paranoid type; Axis IV - moderate 
stressors to include financial difficulties and paranoid 
ideation; Axis V: GAF score reflects that the highest level 
of functioning last year was 50; and was then 50.  The 
psychiatrists reported that to the best of their ability to 
assess, the condition appeared to begin in the military and a 
review of the records suggests symptoms consistent with this 
diagnosis.  

Service connection for schizophrenia, paranoid type, was 
awarded based on the above clinical findings and assigned a 
50 percent rating evaluation.  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, DC 9203 (1999).

Dr. Franek re-examined the veteran on November 23, 1998.  The 
report of the examination reflects that the extensive 
anamnesis and clinical findings with diagnostic conclusions 
first reported by him in 1997 were reviewed in detail and 
entirely confirmed.  He also reviewed the October 1997 VA 
mental disorders examination.  Dr. Franek added that the 
potential future exacerbations reported in the previous 
report occurred indeed during the last 20 months and the 
present time in drastic and dramatic fashion.  Dr. Franek 
reported that the veteran's enunciation during the 1998 
evaluation provided full clarity as to how much the veteran's 
paranoid activity had increased since the April 1997 and the 
October 1997 examinations.  Dr. Franek felt compelled to 
state explicitly that the veteran was potentially homicidal 
at the present time.  The veteran's previous depressive 
symptomatology was lessened significantly while his 
schizoaffective-paranoid syndrome was highly acute in a most 
severe sense.  The veteran was in absolute and severe need of 
comprehensive, acute, and aggressive psychiatric treatment, 
which was entirely different from the condition in April 
1997.  The veteran showed acute and most severe homicidal 
ideations which must be taken seriously for his own 
protection as these psychotic threads occupy his mind 
constantly.  The veteran showed totally defective 
occupational and social impairment.  He was not able any 
longer to remain engaged in any gainful occupation whatsoever 
because of his exacerbated and significantly severe paranoid 
condition.  His social impairment showed most severe 
deficiencies in home and family relations and very much so in 
his judgment as well as his mood and thinking processes.  He 
practically did not listen to the examiner's questions or did 
so only partially.  He was totally preoccupied with his own 
delusions and thought processes.  The veteran did not answer 
questions in any ordinary manner but would answer by reciting 
his paranoiac experience and illogical or a paralogical 
response.  It was much more important to him to share his 
paranoid delusions, his being persecuted, and his being 
harassed.  He spoke continuously with great pressure of 
speech about his desire to kill some other people, and he 
jumped around so in his associative thinking.  His judgment 
is entirely derailed for most of his life situations.  He was 
in no apparent danger of hurting himself.  The veteran was 
not able to function adequately in any form or fashion 
independently.  His impulse control was totally impaired.  He 
was constantly over-irritable with frequent periods of verbal 
violence.  He showed spatial disorientation and neglect of 
his personal appearance, as he was very disheveled, and did 
not care much of taking care of his personal grooming.  

Dr. Franek added that the veteran was totally unable to 
establish or maintain any kind of effective relationship.  As 
a matter of fact, he acted in a way to alienate everyone 
around him.  It was needless to say that he required 
intensive and regular psychiatric treatment particularly with 
pharmacopyschiatric means.  The DSM IV diagnosis: Axis I - 
paranoia with persecutory illusions, acute, most severe, 
exacerbating, chronic; major depression, recurrent, with less 
intensity than before, chronic; panic disorder without 
agoraphobia; and impulse control disorder, N.O.S., extremely 
severe; Axis II - physical and emotional abuse in early 
childhood; Axis IV - severity of psychosocial stressor: 
extreme with serious chronic illness of self, under enduring 
circumstances; Axis V: GAF score of 23.  His behavior was 
entirely influenced by delusions and hallucinations with 
impairment in communication and judgment.  The prognosis at 
re-evaluation was entirely enfaust.  Dr. Franek concluded 
that the veteran would never be able during his lifetime to 
be productively active in any gainful occupational cause.  It 
was his professional opinion that he veteran was 100 percent 
disabled.  

Of specific importance is the employability assessment 
conducted in July 1999 by Self Work.  The report reflects 
that the vocational specialist reviewed the psychiatric 
evaluations of Dr. Franek dated in April 1997 and the VA 
psychiatric examination conducted by a Board of psychiatrists 
dated in October 1997 prior to reaching his conclusions.  The 
vocational specialist noted that his vocational opinion was 
based solely on the two psychiatric reports reviewed and did 
not factor in the veteran's other serious general medical 
conditions.  The psychiatric reports reviewed opine that the 
veteran's paranoid schizophrenia had occupationally limited 
him continually from 1968, but especially since 1977-79.  
Neither of the psychiatric examinations reviewed indicated 
that there was any mental residual functional capacity, which 
would enable the veteran to work on a full time, part time, 
or even sheltered basis.  Since the veteran would not present 
well during a competitive job interview, he would not obtain 
employment.  Further, the October 1997 VA examination opined 
a GAF score of 50, which from a practical, vocational 
placement point of view, fully exempted the veteran from 
considering any competitive occupational alternatives.  In 
addition, since Dr. Franek prognosticated that exacerbations 
of paranoia were likely, any attempted employment in the open 
labor market would be jeopardized by such relapses.  As the 
veteran, at 54 years of age, was approaching advanced age in 
Social Security parlance, his ability to adapt to new work 
situations was seriously compromised by his psychiatric 
disability and limited work experience.  The vocational 
specialist opined that due to the veteran's complete lack of 
transferable and marketable job skills, his chronic and 
disabling psychiatric condition, and his not having worked in 
any capacity in the competitive labor market for the past 8 
years, the veteran was precluded from following any 
substantially gainful employment due to his service-connected 
psychiatric disability.  At the present time, as well as 
during the 1997 calendar year, the veteran's work capacity 
had been effectively and completely nullified solely on 
account of his psychiatric condition.  

While the November 1998 psychiatric evaluation demonstrated 
total occupational and social impairment (due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
and a persistent danger of hurting others) to warrant the 
assignment of a 100 percent schedular evaluation for 
schizophrenia, paranoid type, the report of the vocational 
specialist based on a review of the private and VA 
examinations accorded the veteran in 1997 indicates that the 
veteran's work capacity had been effectively and completely 
nullified solely on account of his psychiatric condition at 
least from 1997.  On balance, with the resolution of all 
reasonable doubt in favor of the veteran, the Board 
determines that the evidence of record demonstrates that the 
criteria for a 100 percent schedular evaluation for 
schizophrenia was met as of March 27, 1997, the date of the 
appellant's reopened claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.  Accordingly, an initial evaluation of 100 
percent for schizophrenia is warranted for the period from 
March 27, 1997 to November 22, 1998.  See 38 C.F.R. § 4.130, 
DC 9203; Fenderson, supra.

In view of the fact that the veteran has been awarded an 
initial 100 percent schedular evaluation for schizophrenia to 
include the period from March 27, 1997 to November 22, 1998, 
he has been awarded the maximum schedular evaluation for 
schizophrenia under the rating schedule.


ORDER

Entitlement to an initial 100 percent schedular evaluation 
for schizophrenia for the period from March 27, 1997 to 
November 22, 1998 is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

